

116 HRES 991 IH: Expressing support for designation of March 1 as “National Healthcare Professional Appreciation Day” in commemoration of the day the first American healthcare professional became infected with COVID-19 while caring for a patient.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 991IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Fitzpatrick (for himself, Ms. Johnson of Texas, Mr. Joyce of Pennsylvania, and Ms. Underwood) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of March 1 as National Healthcare Professional Appreciation Day in commemoration of the day the first American healthcare professional became infected with COVID-19 while caring for a patient.Whereas healthcare professionals have put saving and caring for others above their own personal health and safety;Whereas healthcare professionals have gone above and beyond their call of duty to help stem the spread of Coronavirus Disease 2019 (in this resolution referred to as COVID-19) through treating and testing millions of Americans and by performing vaccine research;Whereas healthcare professionals have saved thousands of lives during the COVID-19 pandemic with their selfless care;Whereas through these unprecedented times healthcare professionals have continued to treat and comfort those most affected by COVID-19 even when those professionals have not had access to adequate personal protective equipment;Whereas over 10,000 healthcare professionals have tested positive for COVID-19;Whereas brave healthcare professionals have left their families daily to tend to those in need, and some have not seen their loved ones for extended periods of time;Whereas many healthcare professionals have been working around the clock, seven days a week;Whereas hundreds of healthcare professionals have lost their lives to COVID-19; andWhereas February 29, 2020, a leap day, was the date on which the first healthcare professional was infected with COVID-19: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Healthcare Professional Appreciation Day; and(2)acknowledges the heroism and sacrifice of healthcare professionals in addressing the COVID-19 pandemic.